ROBERT D. CHEYNE AND VIRGINIA CHEYNE, Petitioners v. COMMISSIONER OF INTERNAL REVENUE, RespondentCheyne v. CommissionerDocket No. 1257-76.United States Tax CourtT.C. Memo 1977-361; 1977 Tax Ct. Memo LEXIS 80; 36 T.C.M. 1439; T.C.M. (RIA) 770361; October 11, 1977, Filed E. J. Ball and Kenneth R. Mourton, for the petitioners.  J. Michael Adcock and Thomas J. Miller, for the respondent.  DAWSONMEMORANDUM FINDINGS OF FACT AND OPINION DAWSON, Judge: Respondent determined the following deficiencies in petitioners' Federal income taxes and additions to tax: Addition to Tax YearDeficiencySec. 6653(b) 11964$ 941.18$ 470.5919651,150.25575.1319661,858.15929.0819672,365.711,182.8619684,400.762,200.38Concessions have been made by the parties.  The issues presented for decision are: 1.  Whether respondent is collaterally estopped from claiming that petitioner Robert D. Cheyne filed false and fraudulent Federal income tax returns for the years 1967 and 1968 because of petitioner's1977 Tax Ct. Memo LEXIS 80">*82  acquittal under section 7206(1) for the same years.  2.  Whether any part of the underpayment of income tax for each of the years 1964 through 1968 was due to fraud with intent to evade tax on the part of petitioner Robert D. Cheyne.  3.  Whether the assessment of any deficiencies for the years 1964 through 1968 is barred by the statute of limitations.  4.  Whether petitioner Robert D. Cheyne is entitled to deduct certain business expenses not claimed on his Federal income tax returns for the years 1964 through 1968.  5.  Whether petitioner Robert D. Cheyne received additional income of $600 for each of the years 1965 through 1968 from the use of an automobile provided by the J. D. Fisher Buick Company.  6.  Whether petitioner Robert D. Cheyne received additional income from the use of motel accommodations for the years 1966, 1967, and 1968 in the amount of $350 for each year.  FINDINGS OF FACT Some of the facts are stipulated.  The stipulation of facts and supplemental stipulation of facts, together with the attached exhibits, are incorporated herein by this reference.  Robert D. Cheyne and Virginia Cheyne (petitioners) are husband and wife whose legal residence was1977 Tax Ct. Memo LEXIS 80">*83 Bentonville, Arkansas, at the time they filed their petition in this case.  They filed their joint Federal income tax returns for the taxable years 1964 through 1968 with the Southwest Internal Revenue Service Center at Austin, Texas.  On their joint Federal income tax returns for the years in issue the petitioners stated gross income as follows:  YearGross Income1964$ 10,748.89196510,706.59196610,621.98196711,522.75196813,153.91On December 18, 1975, respondent mailed a statutory notice of deficiency to the petitioners covering the deficiencies and additions to tax for the years in issue.  During the years 1964 through 1968 Robert D. Cheyne (hereinafter referred to individually as the petitioner) was employed by the University of Arkansas as Sports Information Director.  In that capacity he produced three radio shows designated Razorback Scoreboard Show, Razorback Report Show and Razorback Basketball Report Show.  All shows were operated in connection with either the University of Arkansas football or basketball games. The production of the shows was primarily for the information of the sports fans of the University of Arkansas.  They were1977 Tax Ct. Memo LEXIS 80">*84  not designed to produce substantial revenues, but were expected to cover the costs of production.  Petitioner operated these shows on a cash basis because they were operated in connection with football or basketball games. The Razorback Basketball Report Show was a taped pre-game 10-minute show which was taped for each of the University's 24 basketball games during each of the 1967-1968 and 1968-1969 basketball seasons. The 1967-1968 season ran from December 1967 through March 1968 and the 1968-1969 season ran from December 1968 through March 1969.  Some of the radio stations, because of conflicts with high school games, did not carry all of the 24 basketball games on their stations. The charge to each radio station was $5 per basketball game show.  The Razorback Scoreboard Show was a 15-minute live production of University of Arkansas football games broadcast at 4:45 every Saturday afternoon during the football season for each year 1964 through 1968.  The University of Arkansas played 10 football games per season and the charge for the Razorback Scoreboard Show was $5 per station per show.  The Razorback Report Show was a 15-minute taped show appearing three times per week1977 Tax Ct. Memo LEXIS 80">*85  during the football season on Mondays, Wednesdays, and Fridays, for 10 consecutive weeks consisting of analysis of past games and a preview of upcoming games. The Razorback Report Show was produced during the years 1964 through 1968 and the charge for the show was $4 per show or $12 per station per week.  Petitioner received payments by check for the production of these shows from radio stations throughout Arkansas and surrounding states.  None of the amounts received from the radio stations by petitioner in producing the three radio shows were included in his Federal income tax returns for the taxable years 1964 through 1968.  The amounts received from radio stations for the three shows were as follows:  YearAmount1964$ 500.0019651,050.0019661,250.0019673,846.0019686,357.00The following is a schedule which reflects payment made to petitioner by check on the account of KMCW radio for the production of the Raxorback Report Show:  DatePayeeCheck No.AmountEndorsement5-26-68Razorback Report173$80.00Razorback ReportShowShow Bob Cheyne This amount was received by petitioner.  The check was issued1977 Tax Ct. Memo LEXIS 80">*86  in payment of amount due the listed payee for broadcasting the Razorback Report Show over radio station KMCW.  The University of Arkansas did not receive any of the amount paid. The following is a schedule which reflects payments made to petitioner by check on the account of White River Valley Broadcasters, Inc., for the production of the Razorback Scoreboard Show and Razorback Report Show over radio station KBTA:  DatePayeeCheck No.AmountEndorsement11-13-64Football Scoreboard10266$50.00Football ScoreboardShowBob Cheyne11-27-65Razorback Score-121850.00Razorback Scoreboardboard ShowBob Cheyne11-23-66Razorback Score-212250.00Razorback Scoreboardboard ShowBob Cheyne7-7-67Razorback Score-268750.00Razorback Scoreboardboard ShowShow Bob Cheyne10-6-67Razorback Report314624.00Razorback ReportShowShow Bob Cheyne11-2-67Razorback Report321148.00Razorback ReportShowShow Bob Cheyne11-30-67Razorback Report325748.00Razorback ReportShowShow Bob Cheyne10-5-68Razorback Report391724.00Razorback ReportShowShow Bob Cheyne11-7-68Razorback Report398856.00Razorback ReportShowShow Bob Cheyne11-29-68Razorback Score-403050.00Razorback Scoreboardboard ShowShow Bob Cheyne11-29-68Razorback Report403140.00Razorback ReportShowShow Bob Cheyne1977 Tax Ct. Memo LEXIS 80">*87  These amounts were received by petitioner.  The checks were issued in payment of amounts due the listed payee for broadcasting the Razorback Scoreboard Show and/or Razorback Report Show over radio station KBTA.  The University of Arkansas did not receive any of the amounts paid. The following is a schedule which reflects payments made to petitioner by check on the account of radio station KBRI for the production of the Razorback Scoreboard Show and/or Razorback Report Show:  DatePayeeCheck No.Amount12-10-65Razorback Score-958$50.00board Show11-28-66Razorback Score-47850.00board Show10-9-67Razorback Report71324.00Show11-10-67Razorback ReportIllegible48.00Show12-7-67Razorback Report76448.00Show12-15-67Razorback Score-77250.00board Show10-9-68Razorback Report103124.00Show12-9-68Razorback Score-110050.00board Show12-9-68Razorback Report110140.00Show These amounts were received by petitioner.  The checks were issued in payment of amounts due the listed payee for broadcasting the Razorback Report Show and/or Razorback Scoreboard Show over radio station1977 Tax Ct. Memo LEXIS 80">*88  KBRI.  The University of Arkansas did not receive any of the amounts paid. All checks were endorsed by Razorback Report Show or Razorback Scoreboard Show, Bob Cheyne.  The following is a schedule which reflects payments made to petitioner by check on the account of KAMD radio for the production of the Razorback Scoreboard Show or Razorback Report Show:  DatePayeeCheck No.Amount12-2-66Razorback Score-18426$ 50.00board Show10-6-67Razorback Report1922424.00Show11-3-67Razorback Report1928048.00Show12-28-67Razorback Score-1941150.00board Show8-30-68Razorback Report20027120.00Show4-15-68Razorback Report1972648.00Show These amounts were received by petitioner.  The checks were issued in payment of amounts due the listed payee for broadcasting the Razorback Report Show or Razorback Scoreboard Show over radio station KAMD.  The University of Arkansas did not receive any of the amounts paid. All checks were endorsed Razorback Report Show or Razorback Scoreboard Show, Bob Cheyne.  The following is a schedule which reflects payments made to petitioner by check on the account of radio station1977 Tax Ct. Memo LEXIS 80">*89  KJWH for the production of the Razorback Scoreboard Show:  DatePayeeCheck No.Amount11-23-66Razorback Score-2504$50.00board Show12-15-67Razorback Score-347050.00board Show12-27-68Razorback Score-438650.00board Show These amounts were received by petitioner.  The check was issued in payment of amounts due the listed payee for broadcasting the Razorback Scoreboard Show over radio station KJWH.  The University of Arkansas did not receive any of the amounts paid. All checks were endorsed Razorback Scoreboard Show, Bob Cheyne.  The following is a schedule which reflects payments made to petitioner by check on the account of radio station KLYR for the production of the Razorback Scoreboard Show and Razorback Report Show:  DatePayeeCheck No.Amount12-4-64Football Score-3819$50.00board Show8-24-65Razorback Score-417350.00board Show12-9-66Razorback Score-490150.00board Show8-8-67Razorback Report532724.00Show11-6-67Razorback Report14248.00Show12-10-67Razorback Report17348.00Show10-7-68Razorback Report567324.00Show11-12-68Razorback Report29956.00Show12-9-68Razorback Score-31350.00board Show12-9-68Razorback Report31240.00Show1977 Tax Ct. Memo LEXIS 80">*90  These amounts were received by petitioner.  The checks were issued in payment of amounts due the listed payee for broadcasting the Razorback Report Show or Razorback Scoreboard Show over radio station KLYR.  The University of Arkansas did not receive any of the amounts paid. All checks were endorsed Razorback Report Show or Razorback Scoreboard Show, Bob Cheyne.  The following is a schedule which reflects payments made to petitioner by check on the account of KCON radio for the production of the Razorback Scoreboard Show:  DatePayeeCheck No.Amount11-25-64Football Score-2442$50.00board Show11-23-66Razorback Score-309450.00board Show12-16-67Razorback Score-364950.00board Show These amounts were received by petitioner.  The checks were issued in payment of amounts due the listed payee for broadcasting the Razorback Scoreboard Show over radio station KCON.  The University of Arkansas did not receive any of the amounts paid. All checks were endorsed Razorback Scoreboard Show, Bob Cheyne.  The following is a schedule which reflects payments made to petitioner by check on the account of KCCB radio for the production of1977 Tax Ct. Memo LEXIS 80">*91  the Razorback Scoreboard Show:  DatePayeeCheck No.Amount11-25-65Razorback Score-4887$50.00board Show11-25-66Razorback Score-584850.00board Show12-23-67Razorback Score-691850.00board Show12-6-68Razorback Score-784150.00board Show These amounts were received by petitioner.  The checks were issued in payment of amounts due the listed payee for broadcasting the Razorback Scoreboard Show over radio station KCCB.  The University of Arkansas did not receive any of the amounts paid. All checks were endorsed Razorback Scoreboard Show, Bob Cheyne.The following is a schedule of amounts paid to petitioner Robert D. Cheyne by radio station KAGH for the production of the Razorback Report Show, Razorback Scoreboard Show, or Razorback Basketball Report Show:  ShowAmount PaidYear ReceivedRazorback Scoreboard$50.001968ShowRazorback Basketball55.001968Report ShowRazorback Basketball65.001968Report ShowRazorback Report Show24.001968 The amounts were paid as indicated above and the University of Arkansas did not receive any of the amounts paid. The following is a schedule1977 Tax Ct. Memo LEXIS 80">*92  which reflects payment made to petitioner by check on the account of radio station KDEW for the production of the Razorback Scoreboard Show:  DatePayeeCheck No.Amount12-11-68Razorback Score-569$50.00board Show This amount was received by petitioner.  The check was issued in payment of the amount due the listed payee for broadcasting the Razorback Scoreboard Show over radio station KDEW.  The University of Arkansas did not receive any of the amount paid. The check was endorsed Razorback Scoreboard Show, Bob Cheyne.  The following is a schedule which reflects payments made to petitioner by check on the account of KDMS radio for the production of the Razorback Scoreboard Show or Razorback Report Show:  DatePayeeAmount12-22-65Razorback Scoreboard Show$50.0012-20-66Razorback Scoreboard Show50.0011-20-67Razorback Report Show48.0012-20-67Razorback Scoreboard Show50.0011-20-68Razorback Report Show56.0012-18-68Razorback Scoreboard Show50.00 These amounts were received by petitioner.  The checks were issued in payment of amounts due the listed payee for broadcasting the Razorback Report Show1977 Tax Ct. Memo LEXIS 80">*93  or Razorback Scoreboard Show over radio station KDMS.  The University of Arkansas did not receive any of the amounts paid. All checks were endorsed Razorback Scoreboard Show or Razorback Report Show, Bob Cheyne.  The following is a schedule which reflects payments made to petitioner by check on the account of Radio Enterprises, Inc., - KELD Radio, for the production of the Razorback Scoreboard Show, Razorback Report Show, or Razorback Basketball Report Show:  DatePayeeCheck No.Amount7-6-65Razorback Score-8204$ 50.00board Show7-15-66Razorback Score-board Show906450.007-18-67Razorback Score-990950.00board Show11-10-67Razorback Report1021972.00Show12-8-67Razorback Report1029248.00Show2-8-68Razorback Report143765.00Show3-12-68Razorback Basketball1052255.00Report Show7-18-68Razorback Report10881120.00Show7-8-68Razorback Score-1088250.00board Show These amounts were received by petitioner.  The checks were issued in payment of amounts due the listed payee for broadcasting the Razorback Report Show, Razorback Scoreboard Show, or Razorback Basketball1977 Tax Ct. Memo LEXIS 80">*94  Report Show over radio station KELD.  The University of Arkansas did not receive any of the amounts paid. All checks were endorsed Razorback Report Show, Razorback Scoreboard Show or Razorback Basketball Report Show, Bob Cheyne.  The following is a schedule which reflects payments made to petitioner on the account of Big Chief Broadcasting Company - KFAY Radio:  DatePayeeAmount10-9-67Razorback Report Show$24.0011-17-67Razorback Report Show48.003-5-68Razorback Report Show48.003-5-68Razorback Scoreboard Show50.0012-13-68Razorback Scoreboard Show50.00 These amounts were received by petitioner.  The checks were issued in payment of amounts due the listed payee for broadcasting the Razorback Report Show and Razorback Scoreboard Show over radio station KFAY.  The University of Arkansas did not receive any of the amounts paid. All checks were endorsed Razorback Report Show or Razorback Scoreboard Show, Bob Cheyne.  The following is a schedule which reflects payments made to petitioner by check on the account of KHOG radio for the production of the Razorback Scoreboard Show:  DatePayeeCheck No.Amount11-20-64Football Scoreboard383$50.00Show11-27-65Razorback Scoreboard133350.00Show10-29-66Razorback Scoreboard -205150.00University of Arkansas1-24-68Razorback Scoreboard31850.00Show12-19-68Razorback Scoreboard57550.00Show1977 Tax Ct. Memo LEXIS 80">*95  These amounts were received by petitioner.  The checks were issued in payment of amounts due the listed payee for broadcasting the Razorback Scoreback Show over radio station KHOG.  The University of Arkansas did not receive any of the amounts paid. All checks were endorsed Razorback Scoreboard Show, Bob Cheyne.  The following is a schedule which reflects payments made to petitioner by check on the account of KNWA radio for the production of the Razorback Report Show or Razorback Scoreboard Show:  DatePayeeCheck No.Amount10-23-67Razorback Report Show1908$ 24.0011-20-67Razorback Report Show196848.001-8-68Razorback Report Show204648.001-8-68Razorback Scoreboard204850.00Show4-13-68Razorback Report Show219455.002-6-68Razorback Report Show210265.0012-17-68Razorback Report Show2515120.00 These amounts were received by petitioner.  The checks were issued in payment of amounts due the listed payee for broadcasting the Razorback Report Show or Razorback Scoreboard Show over radio station KNWA.  The University of Arkansas did not receive any of the amounts paid. All checks were endorsed Razorback Report1977 Tax Ct. Memo LEXIS 80">*96  Show or Razorback Scoreboard Show, Bob Cheyne.  The following is a schedule which reflects payments made to petitioner by check on the account of KSPR radio for the production of the Razorback Scoreboard Show:  Year PaidAmount1967$50.00196850.00 These amounts were received by petitioner.  The checks were issued in payment of amounts due the listed payee for broadcasting the Razorback Scoreboard Show over radio station KSPR.  The University of Arkansas did not receive any of the amounts paid. The following is a schedule which reflects payments made to petitioner by check on the account of KBJT radio for the production of the Razorback Scoreboard Show and Razorback Report Show:  DatePayeeCheck No.Amount12-6-65Razorback Scoreboard2359$50.00Show11-23-66Razorback Scoreboard264050.00Show10-12-67Razorback Scoreboard339924.00Show11-14-67Razorback Report Show316948.0012-11-67Razorback Report Show345548.0012-20-67Razorback Scoreboard347450.00Show10-16-68Razorback Report Show398924.0011-14-68Razorback Report Show372556.0012-5-68Razorback Scoreboard401750.00Show12-5-68Razorback Report Show401840.001977 Tax Ct. Memo LEXIS 80">*97  These amounts were received by petitioner.  The checks were issued in payment of amounts due the listed payee for broadcasting the Razorback Report Show or Razorback Scoreboard Show over radio station KBJT.  The University of Arkansas did not receive any of the amounts paid. All checks were endorsed Razorback Report Show or Razorback Scoreboard Show, Bob Cheyne.  The following is a schedule which reflects payments made to petitioner by check on the account of KXJK radio for the production of the Razorback Scoreboard Show:  DatePayeeCheck No.Amount12-9-65Razorback Scoreboard4769$50.00Show1-19-67Razorback Scoreboard565550.00Show1-9-68Razorback Scoreboard0731050.00Show12-11-68Razorback Scoreboard0806650.00Show These amounts were received by petitioner.  The checks were issued in payment of amounts due the listed payee for broadcasting the Razorback Scoreboard Show over radio station KXJK.  The University of Arkansas did not receive any of the amounts paid. All checks were endorsed Razorback Scoreboard Show, Bob Cheyne.  The following is a schedule which reflects amounts paid by radio station KFPW for the1977 Tax Ct. Memo LEXIS 80">*98  production of the Razorback Scoreboard Show and Razorback Report Show to petitioner by check:  Year PaidAmount1964$ 50.00196550.00196650.001967170.001968170.00 These amounts were received by petitioner.  The amounts were paid for broadcasting the Razorback Report Show and Razorback Scoreboard Show over radio station KFPW.  The University of Arkansas did not receive any of the amounts paid. The following is a schedule which reflects payments made to petitioner by check on the account of KFSA-AM for the production of the Razorback Scoreboard Show and Razorback Report Show:  DatePayeeCheck No.Amount12-6-65Razorback Scoreboard2887$50.00Show11-29-66Razorback Scoreboard407550.00Show11-24-67Razorback Report Show478748.0011-20-67Razorback Report Show0171424.0011-22-68Razorback Report Show66650056.001-19-68Razorback Report Show1216298.002-9-68Razorback Report Show1540665.004-5-68Razorback Report Show2561055.0010-25-68Razorback Report Show6141124.0012-6-68Razorback Report Show6937890.00 These amounts were received by petitioner.  The checks1977 Tax Ct. Memo LEXIS 80">*99  were issued in payment of amounts due the listed payee for broadcasting the Razorback Report Show and Razorback Scoreboard Show over radio station KFSA-AM.  The University of Arkansas did not receive any of the amounts paid. All checks were endorsed Razorback Report Show or Razorback Scoreboard Show, Bob Cheyne.  The following is a schedule which reflects payments made to petitioner by check on the account of KMAG radio for the production of the Razorback Report Show and Razorback Scoreboard Show:  DatePayeeCheck No.Amount12-7-65Razorback Scoreboard850$50.00Show2-1-67Razorback Scoreboard161350.00Show11-30-67Razorback Report Show221772.0012-2-67Razorback Report Show223348.0012-26-67Razorback Scoreboard225150.00Show10-9-68Razorback Report Show271324.0011-20-68Razorback Report Show279656.00 These amounts were received by petitioner.  The checks were issued in payment of amounts due the listed payee for broadcasting the Razorback Report Show and Razorback Scoreboard Show over radio station KMAG.  The University of Arkansas did not receive any of the amounts paid. All checks were endorsed Razorback1977 Tax Ct. Memo LEXIS 80">*100  Report Show or Razorback Scoreboard Show, Bob Cheyne.  The following is a schedule which reflects payment made to petitioner by check on the account of KTCS radio for the production of the Razorback Scoreboard Show:  DatePayeeCheck No.Amount12-20-68Razorback Scoreboard4665$50.00Show This amount was received by petitioner.  The check was issued in payment of amount due the listed payee for broadcasting the Razorback Scoreboard Show over radio station KTCS.  The University of Arkansas did not receive any of the amount paid. The check was endorsed Razorback Scoreboard Show, Bob Cheyne.  The following is a schedule which reflects payments made to petitioner by check on the account of KHOZ radio for the production of the Razorback Scoreboard Show and Razorback Report Show:  DatePayeeCheck No.Amount9-11-64Football ScoreboardA-1735$50.00Show9-16-65Razorback ScoreboardA-312550.00Show12-5-66Razorback ScoreboardA-487750.00Show10-13-67Razorback Report ShowA-627624.0011-3-67Razorback Report ShowA-638048.0012-8-67Razorback Report ShowA-654148.0012-20-67Razorback ScoreboardA-659850.00Show10-10-68Razorback Report ShowA-791524.0011-11-68Razorback Report ShowA-806256.0012-9-68Razorback ScoreboardA-820950.00Show12-9-68Razorback Report ShowA-821040.001977 Tax Ct. Memo LEXIS 80">*101  These amounts were received by petitioner.  The checks were issued in payment of amounts due the listed payee for broadcasting the Razorback Report Show over radio station KHOZ.  The University of Arkansas did not receive any of the amounts paid. All checks were endorsed Razorback Report Show or Razorback Scoreboard Show, Bob Cheyne.  The following is a schedule which reflects payments made to petitioner by check on the account of radio station KAWW for the production of the Razorback Scoreboard Show:  DatePayeeCheck No.Amount1-13-68Razorback Scoreboard196$50.00Show12-16-68Razorback Scoreboard46850.00Show These amounts were received by petitioner.  The checks were issued in payment of amounts due the listed payee for broadcasting the Razorback Scoreboard Show over radio station KAWW.  The University of Arkansas did not receive any of the amounts paid. All checks were endorsed Razorback Scoreboard Show, Bob Cheyne.  The following is a schedule which reflects payments made to the petitioner by check on the account of radio station KFFA for the production of the Razorback Scoreboard show as follows:  DatePayeeCheck No.Amount12-12-64Razorback Football691$50.00Scoreboard12-10-65Razorback Scoreboard138750.00Show12-9-66Razorback Scoreboard213750.00Show1-10-68Razorback Scoreboard295250.00Show12-10-68Razorback Scoreboard360150.00Show1977 Tax Ct. Memo LEXIS 80">*102  These amounts were received by petitioner.  The checks were issued in payment of amounts due the listed payee for broadcasting the Razorback Scoreboard Show over radio station KFFA.The University of Arkansas did not receive any of the amounts paid. All checks were endorsed Razorback Scoreboard Show, Bob Cheyne.  The following is a schedule which reflects payments made to petitioner by check on the account of radio station KBHS for the production of the Razorback Report Show:  DatePayeeCheck No.Amount10-6-67Razorback Report Show5835$24.0011-8-67Razorback Report Show594848.0012-10-67Razorback Report Show608448.0010-8-68Razorback Report Show699924.0011-11-68Razorback Report Show714656.0012-5-68Razorback Report Show722340.00 These amounts were received by petitioner.  The checks were issued in payment of amounts due the listed payee for broadcasting the Razorback Report Show over radio station KBHS.  The University of Arkansas did not receive any of the amounts paid. All checks were endorsed Razorback Report Show, Bob Cheyne.  The following is a schedule which reflects payments made to petitioner by check on1977 Tax Ct. Memo LEXIS 80">*103  the account of radio station KXOW for the production of the Razorback Scoreboard Show and Razorback Report Show:  DatePayeeCheck No.Amount10-16-67Razorback Report Show1006$16.0011-10-67Razorback Report Show107348.0012-11-67Razorback Report Show113048.001-11-68Razorback Scoreboard130750.00Show10-10-68Razorback Report Show227724.0011-8-68Razorback Report Show240856.0012-10-68Razorback Report Show250640.0012-10-68Razorback Scoreboard250750.00Show These amounts were received by petitioner.  The checks were issued in payment of amounts due the listed payee for broadcasting the Razorback Report Show and Razorback Scoreboard Show over radio station KXOW.  The University of Arkansas did not receive any of the amounts paid. All checks were endorsed by Razorback Report Show or Razorback Scoreboard Show, Bob Cheyne.  The following is a schedule which reflects payment made to petitioner by check on the account of KZNG Broadcasting Company for the production of the Razorback Scoreboard Show:  DatePayeeCheck No.Amount6-5-67University of Arkansas1953$50.00Razorback ScoreboardShow1977 Tax Ct. Memo LEXIS 80">*104  This amount was received by petitioner.  The check was issued in payment of amount due the listed payee for broadcasting the Razorback Scoreboard Show over radio station KZNG.  The University of Arkansas did not receive any of the amount paid. The following is a schedule which reflects payments made to petitioner by check on the account of KARK radio for the production of the Razorback Report Show, Razorback Scoreboard Show and Razorback Basketball Report Show:  DatePayeeCheck No.Amount11-9-67Razorback Report Show2476$48.001-9-68Razorback Scoreboard Show29422.002-8-68Razorback Basketball319865.00Report Show3-8-68Razorback Basketball345855.00Report Show12-10-68Razorback Scoreboard574950.00Show These amounts were received by petitioner.  The checks were issued in payment of amounts due the listed payee for broadcasting the Razorback Report Show, Razorback Scoreboard Show and Razorback Basketball Report Show over radio station KARK.  The University of Arkansas did not receive any of the amounts paid. All checks were endorsed Razorback Report Show, Razorback Scoreboard Show, or Razorback Basketball Report1977 Tax Ct. Memo LEXIS 80">*105  Show, Bob Cheyne.The following is a schedule which reflects payments made to petitioner by check on the account of KLRA, Inc., for the production of the Razorback Scoreboard Show and Razorback Report Show:  DatePayeeCheck No.Amount7-8-66Razorback Scoreboard10670$ 50.00Show7-19-67Razorback Scoreboard1194250.00Show10-6-67Razorback Report Show1219324.0011-8-67Razorback Report Show1229248.0012-1-67Razorback Report Show1236048.001-26-68Razorback Report Show1258865.003-14-68Razorback Report Show1278455.007-18-68Razorback Scoreboard1323550.00Show7-18-68Razorback Report Show13236120.00 These amounts were received by petitioner.  The checks were issued in payment of amounts due the listed payee for broadcasting the Razorback Report Show and Razorback Scoreboard Show over radio station KLRA.  The University of Arkansas did not receive any of the amounts paid.The following is a schedule which reflects payments made to petitioner by check on the account of KVMA radio for the production of the Razorback Report Show or Razorback Scoreboard Show:  DatePayeeCheck No.Amount12-8-66Bob Cheyne16810$50.0010-9-67Bob Cheyne1756524.0011-11-67Razorback Report Show1762048.0012-11-67Razorback Report Show1767848.001-9-68Razorback Scoreboard1777250.00Show10-10-68Razorback Report Show1835516.0011-11-68Bob Cheyne1844456.001977 Tax Ct. Memo LEXIS 80">*106  These amounts were received by petitioner.  The checks were issued in payment of amounts due the listed payee for broadcasting the Razorback Report Show or Razorback Scoreboard Show over radio station KVMA.  The University of Arkansas did not receive any of the amounts paid. All checks were endorsed Razorback Scoreboard Show or Razorback Report Show, Bob Cheyne.  The following is a schedule which reflects payments made to petitioner by check on the account of KBOK radio for the production of the Razorback Report Show and Razorback Scoreboard Show:  DatePayeeCheck No.Amount11-16-64Football Scoreboard Show9516$50.0011-27-65Razorback Scoreboard1043050.00Show11-23-66Razorback Scoreboard1138950.00Show10-10-67Razorback Report Show8324.0011-13-67Razorback Report Show18248.0012-11-67Razorback Report Show25548.0012-15-67Razorback Scoreboard27750.00Show10-9-68Razorback Report Show107324.0011-11-68Razorback Report Show117156.0012-10-68Razorback Report Show123640.0012-10-68Razorback Scoreboard123750.00Show These amounts were received by petitioner.  The checks1977 Tax Ct. Memo LEXIS 80">*107  were issued in payment of amounts due the listed payee for broadcasting the Razorback Report Show or Razorback Scoreboard Show over radio station KBOK.  The University of Arkansas did not receive any of the amounts paid. All checks were endorsed Razorback Report Show or Razorback Scoreboard Show, Bob Cheyne.  The following is a schedule which reflects payments made to petitioner by check on the account of radio station KENA for the production of the Razorback Report Show and Razorback Scoreboard Show:  DatePayeeCheck No.Amount10-18-67Razorback Report Show463$24.0011-20-67Razorback Report Show50048.0012-31-67Razorback Report Show56348.001-15-68Razorback Scoreboard58340.00Show10-9-68Razorback Report Show100424.0012-16-68Razorback Report Show112196.0012-16-68Razorback Scoreboard112050.00Show These amounts were received by petitioner.  The checks were issued in payment of amounts due the listed payee for broadcasting the Razorback Report Show or Razorback Scoreboard Show over radio station KENA.  The University of Arkansas did not receive any of the amounts paid. All checks were endorsed Razorback1977 Tax Ct. Memo LEXIS 80">*108  Report Show or Razorback Scoreboard Show and all checks were further endorsed by Bob Cheyne except Check No. 463.  The following is a schedule which reflects payment made to petitioner by check on the account of Newport Broadcasting Company, Radio Station KTPA, for the production of the Razorback Scoreboard Show:  DatePayeeCheck No.Amount1-13-68Razorback Scoreboard1129$50.00Show This amount was received by petitioner.  The check was issued in payment of amount due the listed payee for broadcasting the Razorback Scoreboard Show over radio station KTPA.  The University of Arkansas did not receive any of this amount paid. The check was endorsed by Razorback Scoreboard Show, Bob Cheyne.  The following is a schedule which reflects payments made to petitioner by check on the account of KDRS radio for the production of the Razorback Report Show and Razorback Scoreboard Show:  DatePayeeCheck No.Amount11-29-65Razorback Scoreboard3358$50.00Show10-5-67Razorback Report Show24224.0011-2-67Razorback Report Show33452.0012-2-67Razorback Report Show44644.002-12-68Razorback Scoreboard65350.00Show8-16-68Razorback Scoreboard109350.00Show10-5-68Razorback Report Show122424.0012-4-68Razorback Report Show137240.0012-30-68Razorback Report Show143956.001977 Tax Ct. Memo LEXIS 80">*109  These amounts were received by petitioner.  The checks were issued in payment of amounts due the listed payee for broadcasting the Razorback Report Show or Razorback Scoreboard Show over radio station KDRS.  The University of Arkansas did not receive any of the amounts paid. All checks were endorsed Razorback Scoreboard Show or Razorback Report Show, Bob Cheyne.The following is a schedule which reflects payments made to petitioner by check on the account of radio station KADL for the production of the Razorback Scoreboard Show:  DatePayeeCheck No.Amount12-31-65Razorback Scoreboard1733$50.00Show12-27-66Razorback Scoreboard209450.00Show1-10-68Razorback Scoreboard245750.00Show These amounts were received by petitioner.  The checks were issued in payment of amounts due the listed payee for broadcasting the Razorback Scoreboard Show over radio station KADL.  The University of Arkansas did not receive any of the amounts paid. All checks were endorsed Razorback Scoreboard Show, Bob Cheyne.  The following is a schedule which reflects payments made to petitioner by check on the account of radio station KOTN for the production1977 Tax Ct. Memo LEXIS 80">*110  of the Razorback Report Show or Razorback Scoreboard Show:  DatePayeeCheck No.Amount10-9-67Razorback Report Show1070$24.001-15-68Razorback Scoreboard0127950.00Show4-15-68Razorback Report Show147798.0010-14-68Razorback Report Show198824.0011-11-68Razorback Report Show0207256.0012-10-68Razorback Scoreboard0215550.00Show12-10-68Razorback Report Show0215640.00 These amounts were received by petitioner.  The checks were were issued in payment of amounts due the listed payee for broadcasting the Razorback Report Show or Razorback Scoreboard Show over radio station KOTN.The University of Arkansas did not receive any of the amounts paid. All checks were endorsed Razorback Scoreboard Show or Razorback Report Show, Bob Cheyne.  The following is a schedule which reflects payments made to petitioner by check on the account of KPOC radio for the production of the Razorback Scoreboard Show:  DatePayeeCheck No.Amount12-17-65Razorback Scoreboard11940$50.00Show12-20-66Bob Cheyne38750.002-28-68Razorback Scoreboard1356450.00Show These amounts were1977 Tax Ct. Memo LEXIS 80">*111  received by petitioner.  The checks were issued in payment of amounts due the listed payee for broadcasting the Razorback Scoreboard Show over radio station KPOC.  The University of Arkansas did not receive any of the amounts paid. All checks were endorsed Razorback Scoreboard Show, Bob Cheyne.The following is a schedule which reflects payment made to petitioner by check on the account of radio station KTPA for the production of the Razorback Scoreboard Show:  DatePayeeCheck No.Amount4-18-67Razorback Scoreboard541$50.00Show This amount was received by petitioner.  The check was issued in payment of amount due the listed payee for broadcasting the Razorback Scoreboard Show over radio station KTPA.  The University of Arkansas did not receive any of the amount paid. The check was endorsed Razorback Scoreboard Show, Bob Cheyne.  The following is a schedule which reflects payment made to petitioner by check on the account of KAMO radio for the production of the Razorback Scoreboard Show:  DatePayeeCheck No.Amount12-4-68Razorback Scoreboard Show1325$50.00 This amount was received by petitioner.  The check1977 Tax Ct. Memo LEXIS 80">*112  was issued in payment of amount due the listed payee for broadcasting the Razorback Scoreboard Show over radio station KAMO.  The University of Arkansas did not receive any of the amount paid. The check was endorsed Razorback Scoreboard Show, Bob Cheyne.  The following is a schedule which reflects payments made to petitioner by check on the account of KWCB radio for the production of the Razorback Scoreboard Show and Razorback Report Show:  DatePayeeCheck No.Amount12-8-65Razorback Scoreboard3261$50.00Show12-12-66Razorback Scoreboard393550.00Show10-9-67Razorback Report Show448124.0011-10-67Razorback Report Show456348.0012-11-67Razorback Report Show462148.001-10-68Razorback Scoreboard465450.00Show11-10-68Razorback Report Show529556.0012-10-68Razorback Report Show12790.00and Scoreboard Show10-10-68Razorback Report Show521024.00 These amounts were received by petitioner.  The checks were issued in payment of amounts due the listed payee for broadcasting Razorback Scoreboard Show or Razorback Report Show over radio station KWCB.  The University of Arkansas did not receive1977 Tax Ct. Memo LEXIS 80">*113  any of the amounts paid. All checks were endorsed Razorback Report Show or Razorback Scoreboard Show, Bob Cheyne.  The following is a schedule which reflects payments made to petitioner by check on the account of KBRS-AM for the production of the Razorback Scoreboard Show and Razorback Report Show:  DatePayeeCheck No.Amount12-3-65Razorback Scoreboard3459$50.00Show11-30-66Razorback Scoreboard414250.00Show10-20-67Razorback Report Show0171324.0011-24-67Razorback Report Show0478648.0012-29-67Razorback Report Show906848.001-5-68Razorback Report Show1014750.0010-18-68Razorback Report Show5993224.00 These amounts were received by petitioner.  The checks were issued in payment of amounts due the listed payee for broadcasting Razorback Scoreboard Show and Razorback Report Show over radio station KBRS-AM.  The University of Arkansas did not receive any of the amounts paid. The following is a schedule which reflects payments made to petitioner by check on the account of KWAK radio for the production of the Razorback Scoreboard Show and Razorback Report Show:  DatePayeeCheck No.Amount12-7-64Football Scoreboard1042$50.00Show12-10-65Razorback Scoreboard211050.00Show12-9-66Razorback Scoreboard289450.00Show10-10-67Razorback Report Show351924.0011-10-67Razorback Report Show359848.0012-11-67Razorback Report Show364044.0012-15-67Razorback Scoreboard368150.00Show10-10-68Razorback Report Show427824.0011-11-68Razorback Report Show433956.0012-10-68Razorback Report Show439540.0012-10-68Razorback Report Show440850.001977 Tax Ct. Memo LEXIS 80">*114  These amounts were received by petitioner.  The checks were issued in payment of amounts due the listed payee for broadcasting the Razorback Report Show or Razorback Scoreboard Show over radio station KWAK.  The University of Arkansas did not receive any of the amounts paid. All checks were endorsed Razorback Report Show or Razorback Scoreboard Show, Bob Cheyne.  The following is a schedule which reflects payments made to petitioner by check on the account of radio KTFS for the production of the Razorback Report Show or Razorback Scoreboard Show:  DatePayeeCheck No.Amount10-12-67Razorback Report Show662$24.0011-10-67Razorback Report Show74948.0012-13-67Razorback Report Show84348.001-11-68Razorback Scoreboard92950.00Show10-9-68Razorback Report Show176524.0011-11-68Razorback Report Show187756.0012-13-68Razorback Report Show197440.0012-13-68Razorback Scoreboard197550.00Show These amounts were received by petitioner.  The checks were issued in payment of amounts due the listed payee for broadcasting the Razorback Report Show or Razorback Scoreboard Show over radio station KTFS.  The1977 Tax Ct. Memo LEXIS 80">*115  University of Arkansas did not receive any of the amounts paid. All checks were endorsed Razorback Report Show, Razorback Scoreboard Show, Razorback Report Show, Bob Cheyne, or Razorback Scoreboard Show, Bob Cheyne.  The following is a schedule which reflects payments made to petitioner by check on the account of KRLW radio for the production of the Razorback Scoreboard Show:  DatePayeeCheck No.Amount11-25-66Razorback Scoreboard6496$50.00Show2-15-68Razorback Scoreboard737350.00Show12-6-68Razorback Scoreboard798450.00Show These amounts were received by petitioner.  The checks were issued in payment of amounts due the listed payee for broadcasting the Razorback Scoreboard Show over radio station KRLW.  The University of Arkansas did not receive any of the amounts paid. All checks were endorsed Razorback Scoreboard Show, Bob Cheyne.  The following is a schedule which reflects payments made to petitioner by check on the account of radio KWRF for the production of the Razorback Scoreboard Show and Razorback Report Show:  DatePayeeCheck No.Amount11-13-64Football Scoreboard Show343$50.0012-5-66Razorback Scoreboard171050.00Show11-7-67Razorback Report Show232848.0012-4-67Razorback Report Show237148.0012-15-67Razorback Scoreboard240650.00Show10-7-67Razorback Report Show227824.0010-7-68Razorback Report Show296824.0011-7-68Razorback Report Show303056.001977 Tax Ct. Memo LEXIS 80">*116  These amounts were received by petitioner.  The checks were issued in payment of amounts due the listed payee for broadcasting the Razorback Scoreboard Show or Razorback Report Show over radio station KWRF.  The University of Arkansas did not receive any of the amounts paid. All checks were endorsed Razorback Report Show or Razorback Scoreboard Show, Bob Cheyne.  The following is a schedule which reflects a payment made to petitioner by check on the account of KSUD radio for the production of the Razorback Scoreboard Show:  DatePayeeCheck No.Amount12-13-68Razorback Scoreboard4231$45.00Show This amount was received by petitioner.  The check was issued in payment of amount due the listed payee for broadcasting the Razorback Scoreboard Show over radio station KSUD.  The University of Arkansas did not receive any of this amount paid. The check was endorsed Razorback Scoreboard Show, Bob Cheyne.Petitioner did not keep any contemporaneous records of the amounts he received from the radio stations for any of the three radio shows produced by him.  Petitioner prepared without assistance his Federal income tax returns for the years 1964 through1977 Tax Ct. Memo LEXIS 80">*117  1968.  Petitioner has a bachelor of science degree from the University of Arkansas in Journalism and has taken a few hours of graduate work in history.  In addition, he served as the editor of a Navy newspaper during World War II.  During the investigation of petitioner's tax liabilities for the years 1964 through 1968, Special Agent Connaughton asked petitioner's counsel for any records of petitioner's income for the years in question.  There were no specific records reflecting amounts received by petitioner from the radio stations. However, by examining bank deposits Mr. Connaughton determined income relating to the radio stations. The deposit slips did not specifically list the radio stations, but rather reflected only the amount of the deposit. The national advertising in the University of Arkansas football programs was, prior to and during the years in question, managed by the Spencer Advertising Company, New York, New York.  It furnished the University of Arkansas pre-printed advertisements which were used in the University of Arkansas football programs and obtained national advertising clients for the University of Arkansas football programs.  Pursuant to a contract with1977 Tax Ct. Memo LEXIS 80">*118  the University of Arkansas, Spencer Advertising Company was to keep 15 percent of the amounts paid for advertising and was to remit the balance (less costs of printing) to the University of Arkansas.  Warren King, an internal auditor for the University of Arkansas, conducted a routine audit of the advertising income of the University of Arkansas Athletic Department, and discovered that the University of Arkansas should have received $12,135.62 from Spencer Advertising Compny for the years 1964 through 1968, but only received $350 during such period.  Petitioner caused a letter to be sent to the Spencer Advertising Company directing that $350 be sent to the University of Arkansas and that the balance be paid to him.  These instructions were carried out by Spencer Advertising Company.  Petitioner caused to be sent to the University of Arkansas a report on national advertising in the 1968 football program which did not accurately reflect income from the Spencer Advertising Company.  The report showed total revenue from Spencer as $2,600 and net revenue as $350 when, in truth and fact, the total revenue was $6,053.36 and net revenue was $3,803.36.  Petitioner was aware of the actual1977 Tax Ct. Memo LEXIS 80">*119  revenue from Spencer Advertising Company which he had received, but he did not correctly report to the University of Arkansas with respect to these funds.  There were no University of Arkansas records listing amounts received from Spencer Advertising Company for national advertising in the University of Arkansas football programs outside of the $350 received in 1968.  The Athletic Department advertising is set out in the concession part of the Athletic Section of the University of Arkansas books and records.  Although petitioner cooperated with Warren King with respect to finding out why certain companies were not billed for advertising, he did not disclose to University officials that he had received the payments from Spencer Advertising Company for such advertising. Because of petitioner's actions with respect to the advertising income from Spencer Advertising Company, he was asked to make restitution of the money and to resign his position at the University of Arkansas.  On May 22, 1969, petitioner wrote a letter to the then president of the University of Arkansas asking for a second chance and requesting forgiveness for what he had done.  In that letter he expressed regret1977 Tax Ct. Memo LEXIS 80">*120  for the grief he had caused those he had known and respected at the University of Arkansas, including John Barnhill, the athletic director.  The following is a schedule which reflects net payments made by Spencer Advertising Company from national advertising proceeds with respect to the University of Arkansas football programs for the years in question:  DatePayeeCheck No.Amount3-2-64Robert Cheyne - Program5808$1,831.34Manager U of A3-10-64Robert Cheyne - Program5930221.62Manager U of A2-26-65Robert Cheyne - Program74082,462.28Manager U of A2-15-66Robert Cheyne - Program90551,865.23Manager U of A2-23-66Robert Cheyne - Program9181553.92Manager U of A3-6-67Robert Cheyne - Program11049845.29Manager U of A4-11-67Robert Cheyne - Program115311,915.21Manager U of A3-8-68Robert Cheyne - Program134262,440.73Manager U of A These amounts were received by petitioner.  The University of Arkansas did not receive any of the amounts.  The amounts were not reported on petitioners' Federal income tax returns for the years in question.  Petitioner repaid in 1969 to the University1977 Tax Ct. Memo LEXIS 80">*121  of Arkansas the amounts he received from the Spencer Advertising Company.  On July 12, 1967, the Fort Smith Quarterback Club issued check number 871 in the amount of $350 payable to Bob Cheyne, Program Manager, in payment of amounts due the University of Arkansas for advertising in the University of Arkansas football programs.  This amount was received by petitioner, but was not reported on petitioners' 1967 Federal income tax return.  The University of Arkansas did not receive any of this amount.  On September 8, 1967, Mr. and Mrs. Thomas D. Olmstead issued check number 1667 in the amount of $200 in payment of amounts due the University of Arkansas for advertising in the University of Arkansas football program which related to the Heber Springs Razorback Club.  This amount was received by petitioner, but was not reported on petitioners' 1967 Federal income tax return.  The University of Arkansas did not receive any of this amount.  During the period 1964 through 1968, petitioner served as announcer in the annual State Highschool Basketball and Annual Allstar Football-Basketball games. For these services, the Arkansas Broadcasters Association compensated petitioner by check as1977 Tax Ct. Memo LEXIS 80">*122  follows:  DatePayeeCheck No.Amount3-2-64Bob Cheyne18$175.008-28-64Bob Cheyne4875.004-6-65Bob Cheyne16105.008-28-65Bob Cheyne3637.508-25-66Bob Cheyne15475.003-9-67Bob Cheyne112125.009-20-67Bob Cheyne10675.008-17-68Bob Cheyne19425.00 These amounts were not reported on petitioners' Federal income tax returns for the periods in question.  During the years 1967 and 1968 petitioner wrote articles for the annual magazine entitle "Razorback State Football" published by Wonder State Publications.  For his services he received $200 during each of the years 1967 and 1968.  These amounts were not reported on petitioners' 1967 and 1968 Federal income tax returns.  For the taxable year 1964, petitioners deposited $13,738.80 to their joint checking account; withheld cash in the amount of $554; redeposited cash or deposited loans (non-taxable) in the amount $810of, and had unreported income in the amount of $4,272.84.  For the taxable year 1965, petitioners deposited $17,858.65 to their joint checking account; withheld cash in the amount of $69.70; deposited non-taxable sums in the amount of $3,790.87; 1977 Tax Ct. Memo LEXIS 80">*123  and had unreported income in the amount of $4,837.43.  For the taxable year 1966, petitioners deposited $17,170.36 to their joint checking account; withheld cash in the amount of $218.26; deposited non-taxable sums in the amount of $1,731.16; had unreported income from these bank deposits in the amount of $6,812.02; and had additional unreported income in the amount of $675 which was not included in the deposits for 1966.  For the taxable year 1967, petitioners deposited $16,156.06 to their joint checking account; withheld cash in the amount of $1,202.50; deposited non-taxable sums in the amount of $318.46; had unreported income from deposits in the amount of $7,466.84; and had additional unreported income for the year 1967 which was not included in the deposits in the amount of $2,154.91.  For the taxable year 1968, petitioners deposited $18,087.35 to their joint checking account; withheld cash in the amount of $1,743.90; deposited non-taxable sums in the amount of $379.90; had unreported income from deposits in the amount of $9,656.05; and had additional unreported income not deposited in the amount of $2,122.  In 1967 the petitioner entered and won a contest of College and1977 Tax Ct. Memo LEXIS 80">*124  University Sports Information Directors.  His prize was a 1968 Chevrolet Camaro.This prize was not reported as income on petitioners' 1968 Federal income tax return, the year of receipt.  The value at the time of receipt was $2,300 and is includable in petitioners' income for 1968.  During each of the years 1965, 1966, 1967, and 1968, J.D. Fisher Buick Agency, Fayetteville, Arkansas, furnished petitioner a new automobile in exchange for advertising in the University of Arkansas football programs.  The value of the use of this car which was not reported in the income tax returns of petitioners for these years was $600 per year.  The automobile was used by petitioner on University business 50 percent of the time and for personal purposes 50 percent of the time.  During each of the years 1966, 1967, and 1968, the Velda Rose Motel, Hot Springs, Arkansas, furnished petitioner with due bills for motel accommodations in exchange for advertising in the University of Arkansas football programs.  The value of these due bills which was not reported in the Federal income tax returns of petitioners for these years $350was per year.  Petitioner did not keep books and records of the amounts1977 Tax Ct. Memo LEXIS 80">*125  paid for additional business expenses not claimed on his returns.  Some of the amounts petitioner incurred as additional business expenses were reimbursed to him by the University of Arkansas by the procedure of obtaining cash advances from the Razorback Fund.  These cash advances were replaced in the Razorback Fund when petitioner was paid pursuant to his voucher claims.  The University of Arkansas checks paying the voucher claims generally went directly to the Razorback Fund, and, although payable to petitioner, were endorsed by Vera Moody for him.  The cash obtained from the University of Arkansas pursuant to the vouchers did go back into the Razorback Fund.  Petitioner traveled extensively and obtained cash advances from the Razorback Fund one to two times per week during the various sports seasons. Petitioner incurred liability for football tickets which was, in fact, paid by the University of Arkansas Athletic Department.  Some of the amounts paid to petitioner by the NCAA for travel reimbursement were also claimed and paid to petitioner by the University of Arkansas.  Hence, additional out-of-pocket expenses incurred by petitioner on these trips were paid by the University1977 Tax Ct. Memo LEXIS 80">*126  of Arkansas.  Petitioner attended an NCAA meeting in Tucson, Arizona, in January 1967, and was reimbursed by the NCAA for travel and per diem. He obtained a cash advance from the Razorback Fund, submitted a voucher for this trip, and the fund was reimbursed by the University of Arkansas.  Petitioner attended an NCAA meeting in Louisville, Kentucky, in March 1967, and was reimbursed by the NCAA for travel and per diem. He obtained a cash advance from the Razorback Fund, submitted a voucher for this trip, and the fund was reimbursed by the University of Arkansas.  Petitioner attended an NCAA meeting in New York, New York, in June 1967, and was reimbursed by the NCAA for travel and per diem. He obtained a cash advance from the Razorback Fund, submitted a voucher for this trip, and the fund was reimbursed by the University of Arkansas.  Petitioner attended an NCAA meeting in New York, New York, in January 1968, and was reimbursed by the NCAA for travel and per diem. He obtained a cash advance from the Razorback Fund, submitted a voucher, and the fund was reimbursed by the University of Arkansas.  Petitioner attended an NCAA meeting in Santa Barbara, California, in February 1968, 1977 Tax Ct. Memo LEXIS 80">*127  and was reimbursed by the NCAA for travel and per diem. He obtained a cash advance from the Razorback Fund, submitted a voucher, and the fund was reimbursed by the University of Arkansas for this trip. Petitioner attended an NCAA meeting in Los Angeles, California, in March 1968, and was reimbursed by the NCAA for travel and per diem. He obtained a cash advance from the Razorback Fund, submitted a voucher, and the fund was reimbursed by the University of Arkansas.  Petitioner attended an NCAA meeting in New York, New York, in September 1968, and was reimbursed by the NCAA for travel and per diem. He obtained a cash advance from the Razorback Fund, submitted a voucher for this trip, and the fund was reimbursed by the University of Arkansas.  The University of Arkansas reimbursed petitioner for taxi, telephone, and some miscellaneous expenses.  Petitioner paid the following deductible business expenses in connection with the Razorback Scoreboard Show for the years in issue:  Type of Expense19641965196619671968Engineering$250.00$250.00$250.00$250.00$250.00Wire Information75.0075.0075.0075.0075.00FeeTransportation and300.00300.00300.00300.00300.00Meals for SpottersSubscription Fee100.00100.00100.00100.00100.00for Weekly Foot-ball ServiceTotal$725.00$725.00$725.00$725.00$725.001977 Tax Ct. Memo LEXIS 80">*128  Petitioner paid the following deductible business expenses in connection with the Razorback Report Show for the years in issue:  Type of Expense19641965196619671968Engineering$ 500.00$ 500.00$ 500.00$ 500.00$ 500.00Guest Fees300.00300.00300.00300.00300.00Tapes150.00150.00150.00150.00150.00Promotional Tapes250.00250.00250.00250.00250.00CATV Cable60.0060.0060.0060.0060.00Total$1,260.00$1,260.00$1,260.00$1,260.00$1,260.00Petitioner paid the following deductible business expenses in connection with the Razorback Basketball Report Show for the years in issue:  Type of Expense1968Guest Fees$720.00Tapes120.00Total$840.00Petitioner paid other deductible business expenses for the years in issue, as follows:  Type of Expense19641965196619671968Travel Uniforms$120.00$ 40.00$120.00$120.00Cleaning of Travel40.0040.0040.00$ 40.0040.00UniformsAttache Case and75.0060.0010.0075.0010.00Spotter BoardProfessional Dues50.0050.0050.0050.0050.00Total$285.00$190.00$220.00$165.00$220.001977 Tax Ct. Memo LEXIS 80">*129  Petitioners and respondent did not execute an agreement extending the period for assessment of taxes for the year 1964.  Petitioners' counsel and respondent executed an agreement with respect to the taxable year 1965 extending the period for assessment of taxes for that year to April 15, 1973.  Said agreement is valid only if there is a 25 percent omission of gross income from petitioners' return for that year.  Petitioners' counsel and respondent executed an agreement with respect to the taxable years 1965 and 1966 extending the period for assessment of taxes for those years to December 31, 1974.  Said agreement is valid only if there is a 25 percent omission of gross income from petitioners' return for such years.  Petitioners' counsel and respondent executed an agreement with respect to the taxable year 1966 extending the period for assessment of taxes for that year to December 31, 1975.  Said agreement is valid only if there is a 25 percent omission of gross income from petitioners' return for that year.  Petitioners' counsel and respondent executed an agreement with respect to the taxable year 1965 extending the period for assessment of taxes for that year to December 31, 1975. 1977 Tax Ct. Memo LEXIS 80">*130  Said agreement is valid only if there is a 25 percent omission of gross income from petitioners' return for that year.  Petitioners' counsel and respondent executed an agreement with respect to the taxable year 1967 extending the period for assessment of taxes for that year to December 31, 1974.  Said agreement is valid only if there is a 25 percent omission of gross income from petitioners' return for that year.  Petitioners' counsel and respondent executed an agreement with respect to the taxable year 1967 extending the period for assessment of taxes for that year to December 31, 1975.  Said agreement is valid only if there is a 25 percent omission of gross income from petitioners' return for that year.  Petitioners' counsel and respondent executed a consent with respect to the taxable year 1968 extending the period for assessment of taxes for that year to December 31, 1975.  Said agreement is valid only if there is a 25 percent omission of gross income from petitioners' return for that year.  Petitioner was indicted, pursuant to section 7206(1) of the Code, in Criminal No. F-73-CR-7 in the United States District Court for the Western District of Arkansas, on two counts that1977 Tax Ct. Memo LEXIS 80">*131  he "wilfully and knowingly" subscribed to his 1967 and 1968 Federal income tax returns which were verified by a written declaration that they were made under penalties of perjury and filed with the Internal Revenue Service.  He entered a plea of not guilty to the indictment.  He was tried and on November 29, 1973, a not guilty verdict was rendered on both counts of the indictment.  This is reflected in the judgment of the United States District Court, Western District of Arkansas, dated November 29, 1973.  ULTIMATE FINDINGS OF FACT 1.  No part of the underpayment of income tax for each of the years 1964 through 1968 was due to fraud on the part of petitioner.  2.  The assessment of a deficiency for the year 1964 is barred by the statute of limitations under the provisions of section 6501(a) of the Code.  3.  For each of the years 1965 through 1968 the petitioners omitted from each of their Federal income tax returns gross income in excess of 25 percent of the amount of gross income stated on such returns.  Therefore, under section 6501(e)(1)(A) the assessment of deficiencies for each of the years 1965 through 1968 is not barred by the 6-year period of limitations, as extended1977 Tax Ct. Memo LEXIS 80">*132  by the parties pursuant to section 6501(c)(4).  4.  Petitioner is entitled to deduct the following business expenses for the years in issue:  YearAmount1964$2,280.0019652,175.0019662,205.0019672,130.0019683,045.005.  Petitioner realized income of $300 per year for the taxable years 1965 through 1968 from the use of an automobile furnished by J. D. Fisher Buick Company.  6.  Petitioner realized income of $350 per year for 1966, 1967, and 1968 from due bills for motel accommodations furnished to him in exchange for advertising in the University of Arkansas football programs.  OPINION Issue 1--Collateral EstoppelPetitioner contends that respondent is collaterally estopped from asserting the additions to tax for fraud for the years 1967 and 1968 because of his acquittal on criminal charges of filing false and fraudulent income tax returns under section 7206(1).  Respondent argues that petitioner's position is without merit and unsupported by law.  We agree with the respondent that the doctrine of collateral estoppel does not apply in these circumstances. The degree of the burden of proof is greater in criminal cases than in civil1977 Tax Ct. Memo LEXIS 80">*133  cases.  Helvering v. Mitchell,303 U.S. 391">303 U.S. 391 (1938). In Lias v. Commissioner,24 T.C. 280">24 T.C. 280 (1955), affd.  235 F.2d 879 (4th Cir. 1956), cert. denied 353 U.S. 935">353 U.S. 935 (1957), this Court said at page 321: The final contention of the petitioner that the jury found him not guilty of willful attempt to evade income taxes for the years 1942 to 1946, inclusive, which cover a part of the years before us, requires no extended discussion.  In Helvering v. Mitchell,303 U.S. 391">303 U.S. 391, the Supreme Court held that an acquittal of a taxpayer on a charge of willful attempt to evade or defeat income tax was no bar to a collection of the 50 per cent addition to the tax for fraud.  And in Amos v. Commissioner,43 T.C. 50">43 T.C. 50 (1964), affd.  360 F.2d 358 (4th Cir. 1965), we said at page 57: What respondent does contend here is that under the doctrine of collateral estoppel a taxpayer who has been convicted of willfully attempting to evade his income taxes may not thereafter relitigate in this forum the question whether the tax deficiencies resulting from his previous attempted evasion were "due to fraud. 1977 Tax Ct. Memo LEXIS 80">*134  " Clearly, such a contention is not inconsistent with the principle laid down in 303 U.S. 391">Helvering v. Mitchell,supra, because the main thrust of that case was simply that an acquittal in a criminal proceeding wherein a greater burden of proof is required does not work an estoppel in a civil case dependent upon the same finding of fact, but wherein the burden of proof is lesser.  Because an acquittal does not negative a fact in a subsequent suit wherein a lesser degree of proof is required, the same conclusion does not follow from the converse of such a situation, i.e., where the criminal trial resulted in a conviction.  * * * See also Otsuki v. Commissioner,53 T.C. 96">53 T.C. 96, 53 T.C. 96">112 (1969); Stratton v. Commissioner,54 T.C. 255">54 T.C. 255, 54 T.C. 255">283-284 (1970); Benes v. Commissioner,42 T.C. 358">42 T.C. 358, 42 T.C. 358">384 (1964), affd.  355 F.2d 929 (6th Cir. 1966); Gonzalez v. Commissioner,T.C. Memo. 1977-240 (July 27, 1977).  Accordingly, we hold that petitioner's acquittal on criminal charges of filing false and fraudulent income tax returns for 1967 and 1968 did not determine that he did not file false and fraudulent returns1977 Tax Ct. Memo LEXIS 80">*135  for civil purposes and, therefore, is not a bar to a subsequent civil determination which asserts civil fraud penalties.  Issue 2--Additions to Tax under Section 6653(b)While respondent may not be collaterally estopped to claim civil fraud, it does not necessarily follow that he has sustained his burden of proof as to fraud for the years 1964 through 1968. Fraud is never presumed.  It must be proved by clear and convincing evidence. Carter v. Campbell,264 F.2d 930, 935 (5th Cir. 1959); Green v. Commissioner,66 T.C. 538">66 T.C. 538, 66 T.C. 538">549 (1976); Pigman v. Commissioner,31 T.C. 356">31 T.C. 356, 31 T.C. 356">370 (1958). The Commissioner bears the burden of proving fraud.  Section 7454(a); Rule 142(b), Tax Court Rules of Practice and Procedure; Arlette Coat Co. v. Commissioner,14 T.C. 751">14 T.C. 751 (1950). The existence of fraud is a question of fact to be resolved upon consideration of the entire record before us.  Gajewski v. Commissioner,67 T.C. 181">67 T.C. 181, 67 T.C. 181">199 (1976). Neither gross negligence nor mere suspicion of fraud will suffice. Mitchell v. Commissioner,118 F.2d 308, 310 (5th Cir. 1941), remanding 40 B.T.A. 424">40 B.T.A. 424 (1939),1977 Tax Ct. Memo LEXIS 80">*136  on remand 45 B.T.A. 822">45 B.T.A. 822 (1941); Ferguson v. Commissioner,14 T.C. 846">14 T.C. 846, 14 T.C. 846">849 (1950). To establish fraud the Commissioner must show that the taxpayer deliberately intended to evade the payment of taxes, which he knew or believed he owed, by conduct intended to conceal, mislead or otherwise prevent the collection of such taxes.  Stoltzfus v. United States,398 F.2d 1002, 1004 (3d Cir. 1968), cert. denied 393 U.S. 1020">393 U.S. 1020 (1969); Mitchell v. Commissioner,supra at 310. In fairness to the parties we have made detailed findings of fact based upon the stipulations, documentary evidence, and the testimony of several witnesses.  2 We believe the petitioner did understate his income for the years in issue and that he did deal in cash without adequate records.  But we also believe he had substantial business expenses, only part of which have been allowed.  Obviously, the petitioner handled his business affairs in a loose manner and he was careless in the preparation of his Federal income tax returns.  However, such acts are not necessarily incidents of fraudulent intent.  Reininger v. Commissioner,11 T.C.M. 444 (1952).1977 Tax Ct. Memo LEXIS 80">*137 Although he had minimal knowledge of accounting, bookkeeping, and tax matters, petitioner's education and business experience as a sports information director for a large state university would certainly justify the conclusion that he should have known better and that he was grossly negligent.  But these elements do not constitute proof that he did know better and that his returns were fraudulent.  Petitioner cooperated with respondent's representatives.  He did not mislead them.  He did not attempt to conceal the income he received from the sports shows.  After examining and evaluating the facts of record, we conclude that the respondent has failed to carry his burden of proving fraud by clear and convincing evidence.  In addition to the elements previously enumerated, we have given weight to the fact that the petitioner was acquitted by his peers of criminal tax charges, even though we are cognizant of the greater burden of proof required in such an action.  We have also given weight to the candor and credibility of the petitioner and to his reputation1977 Tax Ct. Memo LEXIS 80">*138  for honesty and veracity.  3Issue 3--Statute of LimitationsHaving decided that there was no fraud, it follows that the statute of limitations is a bar to the assessment and collection of any deficiency for the year 1964.  Section 6501(a) of the Code.  The period of assessment for 1964 was not extended by agreement of the parties.  However, as to the years 1965 through 1968, the respondent has alleged and contends that he is entitled to the 6-year period provided for in section 6501(e)(1)(A), 4 as extended by the parties pursuant to section 6501(c)(4).  Petitioners' Federal income tax returns for the years 1965 through 1968 were filed on the following dates:  YearDate Return Filed1965April 15, 19661966April 15, 19671967April 15, 19681968April 15, 19691977 Tax Ct. Memo LEXIS 80">*139  Timely agreements executed by the parties extended the period for assessment for each of the above years to December 31, 1975.  The statutory notice of deficiencies covering such years was mailed to the petitioners on December 18, 1975, which date was prior to the expiration of the 6-year period of limitations applicable under section 6501(e)(1)(A) as extended by the parties under section 6501(c)(4).  Twenty-five percent of the amount of "gross income" stated in the returns for the years in question was as follows: Gross Income25 Percent YearStatedof Gross Income1965$10,706.59$2,676.65196610,621.982,655.50196711,522.752,880.69196813,153.913,288.48The amounts omitted from gross income, as reflected in our findings of fact, exceed 25 percent of stated gross income in each of the years 1965 through 1968.  Consequently, it is clear that the assessment and collection of deficiencies in petitioners' Federal income taxes for the years 1965 through 1968 are not barred by the statute of limitations.  We so hold.  Issue 4--Business ExpensesPetitioner contends that he paid substantial business expenses in connection with his1977 Tax Ct. Memo LEXIS 80">*140  duties at the University of Arkansas, and in particular with respect to the Razorback Scoreboard Show, the Razorback Report Show and the Razorback Basketball Report Show.  He has claimed the following business expenses:  YearTotal Expenses1964$5,939.0019656,014.0019665,959.0019676,014.0019687,102.00It is respondent's position that petitioner is not entitled to the claimed business expenses. Petitioner did not maintain any books and records of his cash payments to engineers, guests, and spotters or other expenditures.  Although there are no substantiating records, the petitioner has given credible testimony regarding the expenses and has urged us to apply the approximation rule of Cohan v. Commissioner,39 F.2d 540, 544 (2d Cir. 1930). We are satisfied from the testimony that some expenses were reimbursed by the University of Arkansas; that the petitioner did not pay for football tickets for automobile dealers; that the petitioner is not entitled to claimed travel and entertainment expenses which have not been substantiated pursuant to section 274 and the applicable Treasury regulations; and that the petitioner is not entitled1977 Tax Ct. Memo LEXIS 80">*141  to any office-in-home expenses, Sharon v. Commissioner,66 T.C. 515">66 T.C. 515, 66 T.C. 515">522-525 (1976), on appeal (9th Cir.).  In other respects we think an approximation is justified.  5 Therefore, we have made as close an approximation as we can, "bearing heavily" upon the petitioner "whose inexactitude is of his own making." Cohan v. Commissioner,supra at 544. The business expenses allowed are set forth in our findings of fact and can be given effect in the Rule 155 computations.  Issue 5--Use of AutomobilesThe issue as to the petitioner's use of automobiles furnished by the J. D. Fisher Company is factual.  Petitioner contends that he did not realize income in the years 1965 through 1968 in the amount of $600 per year from the use of such automobiles because they were supplied to the University of Arkansas Athletic Department and were used by the petitioner when he was1977 Tax Ct. Memo LEXIS 80">*142  on University business.  To the contrary, respondent's position is that $600 is includable in the income of petitioner for each year because (1) he admitted he used the cars in commuting from home to work and for other personal purposes and (2) he failed to allocate the value of the cars attributable to business purposes.  We are satisfied, as set forth in our findings of fact, that such automobiles were used 50 percent of the time on University business and 50 percent of the time for personal purposes.  Dole v. Commissioner,43 T.C. 697">43 T.C. 697, 43 T.C. 697">707 (1965), affd. per curiam 351 F.2d 308 (1st Cir. 1965). Therefore, we hold that the petitioner realized income of $300 for each of the years 1965 through 1968.  Issue 6--Use of Motel AccommodationsThis issue is also factual.  Petitioner contends that due bills provided to the University of Arkansas for his accommodations at the Velda Rose Motel in Hot Springs, Arkansas, do not constitute income to him for the years 1966, 1967, and 1968 in the amount of $350 per year because he was on University business on such trips. Respondent, on the other hand, argues that the petitioner has failed to carry his burden1977 Tax Ct. Memo LEXIS 80">*143  of proof on this issue and, therefore, he did realize additional income of $350 each year for his use of the motel accommodations during 1966, 1967, and 1968.  We agree with the respondent.  The only evidence in the record is contained in the stipulation of facts that the Velda Rose Motel "furnished Robert D. Cheyne with due bills for motel accommodations in exchange for advertising in the University of Arkansas football programs," and that the value ( $350 for each year) of the due bills was not reported in petitioners' income tax returns for the years 1966, 1967, and 1968.  There is no evidence indicating whether the accommodations were furnished to petitioner when he was on University business.  He has failed in his burden of proof on this issue.  Respondent's determination in this respect is presumptively correct.  Welch v. Helvering,290 U.S. 111">290 U.S. 111 (1933). To reflect the concessions made by the parties and our conclusions on the disputed issues, Decision will be entered under Rule 155.  Footnotes1. All statutory references herein are to the Internal Revenue Code of 1954, as amended and in effect for the years in issue, unless otherwise indicated.↩2. We commend counsel for their thorough stipulations of facts and the expeditious manner in which testimony was elicited.↩3. Paul V. Galloway, Bishop of the Methodist Church, testified regarding petitioner's good reputation in the communities where he has lived.  Petitioner's parents were in the Salvation Army; his two brothers are ministers; and he is a lay leader of the North Arkansas Conference of the Methodist Church.↩4. SEC. 6501.  LIMITATIONS ON ASSESSMENT AND COLLECTION. * * *(e) Substantial Omission of Items.--Except as otherwise provided in subsection (c)-- (1) Income Taxes.--In the case of any tax imposed by subtitle A-- (A) General rule.--If the taxpayer omits from gross income an amount properly includible therein which is in excess of 25 percent of the amount of gross income stated in the return, the tax may be assessed, or a proceeding in court for the collection of such tax may be begun without assessment, at any time within 6 years after the return was filed.  For purposes of this subparagraph--↩5. We believe the petitioner's testimony that he paid the former basketball coach, P. T. "Duddy" Waller, $720 during the 1967-1968 season for appearing with him on about 24 pre-game Razorback Basketball Report Shows.  It is inconceivable that Mr. Waller got only $5 per program.↩